DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments 
Receipt is acknowledged of applicant's amendment filed 12/1/2021. 
Claims 1-2 and 5-10 are pending.  Claim 1 is amended. Claims 7-10 were withdrawn.
Applicant's amendments and arguments with respect to the rejection of present claims under 35 U.S.C. 102 as being anticipated by Inaba et al. (JP2014/226853, “Inaba’”) have been fully considered, but are moot in view of new grounds of rejection based on Inaba in view of the newly discovered reference, as discussed in details in the body of the rejection. 
Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (JP2014/226853, “Inaba’”) in view of Ainsworth et al. (US 6,261,657; “Ainsworth”).
Inaba teaches a laminate that comprises a fluororubber layer (A), a rubber layer (B), a fluororesin layer (C), and a rubber layer (D), wherein the fluororesin layer (C) and 
In regard to claims 1-2, Inaba teaches a laminate comprising layers (1) and (2) directly bonded to each other (para [0012] [0013]):
-  layer (1) (i.e., the rubber layer B of Inaba, para [0012] [0013]  [0044][0046][0055]) is of a composition comprising a rubber composition and an inorganic compound selected from Group 2 elements and Group 13 elements, and an oxygen atom (para [0044]). The rubber is preferably epichlorohydrin rubber (ECO) (para [0045-0046]) which is the same halogen-based rubber as that of the instant application (see instant claim 2). The rubber composition preferably contains 3 to 20 parts by mass of an inorganic compound [0055] with respect to 100 parts by mass of unvulcanized rubber [0055]. Thus, the composition comprises 100 parts by mass of a halogen- based resin and 3 to 20 parts by mass of an inorganic compound.
- layer (2) (i.e., the fluororubber layer (A) of Inaba, para [0012] [0013]) that is of a halogen-containing polymer (C) is a fluorine-based rubber (para [0013] [0015]) suitable materials including a vinylidene fluoride (VdF)/ hexafluoropropylene (HFP) copolymer (para [0015] [0016]). Inaba discloses that the fluororubber composition of fluororubber layer (A) comprises a vulcanizing agent that includes a polyol-based vulcanizing agent
It is noted Inaba teaches the inclusion of various suitable additives including carbon black to its rubber composition as desired (para [0071] [0072]). 
Inaba does not specifically teach the inclusion of carbon black in its layer (1) (i.e., the rubber layer B of Inaba /epichlorohydrin rubber layer) in the amount as instantly claimed. 
Ainsworth relates to laminated hose construction including a layer of halogen-based rubber/epichlorohydrin rubber (col. 5, lines 45-51). Ainsworth teaches it is known to include desired additives such as carbon black as reinforcing agent to the rubber composition as desired (col. 2, lines 63-67 and col. 3, lines 1-15). Ainsworth teaches suitable amount of carbon black in amount of about 5 to 200 parts (col. 3, lines 4), which range overlaps with the instantly claimed range of claim 1, i.e., 10 to 300 parts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
It would have been obvious to one of ordinary skill in the art to modify the laminate of Inaba in view the teachings of Ainsworth to include the suitable amount of carbon black in the rubber composition/epichlorohydrin rubber of the layer (1) (i.e., the rubber layer B) of Inaba, motivated by the desire to provide an reinforced laminate as taught by Ainsworth (col. 2, lines 63-67 and col. 3, lines 1-15), which would have predictable arrived at a satisfactory laminate that is the same as instantly claimed. 
In regard to claims 5-6, Inaba discloses that the inorganic compound is magnesium oxide (para [0044]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YAN LAN/Primary Examiner, Art Unit 1782